Citation Nr: 0206287	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for stress periostitis 
left tibia, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for stress periostitis 
right tibia, currently rated as 10 percent disabling.

3.  Entitlement to service connection for bilateral flat 
foot.

4.  Entitlement to service connection for plantar 
periostitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
October 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision of the Indianapolis, 
Indiana, Regional Office of the Department of Veterans 
Affairs (VA).  The veteran testified before a local hearing 
officer in December 1996.  He also requested a Board hearing, 
but subsequently withdrew that request.  During the course of 
the appeal, the claims file was transferred to various VA 
Regional Offices.  It now comes to the Board from the 
Portland, Oregon, Regional Office (RO). 

In July 1997, the RO increased the ratings for the veteran's 
service-connected periostitis left tibia and periostitis 
right tibia from 0 to 10 percent, effective from February 24, 
1995.  However, as the veteran has not limited his appeal on 
these issues to a 10 percent rating, this action did not 
constitute a full grant of the benefits sought on appeal.  
Accordingly, these issues remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993). The issues on appeal were 
previously before the Board in August 2000, at which time 
they were remanded for further development of the evidence.

As noted in the August 2000 remand, the issues of bilateral 
flat foot, plantar fasciitis, and plantar periostitis had 
been grouped together in supplemental statements of the case.  
However, for purposes of clarity, the Board listed these 
issues separately.  In November 2001, the RO granted service 
connection for the veteran's plantar fasciitis.  As such, 
this issue is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected stress periostitis of the 
left tibia is manifested by complaints of pain and tenderness 
at the distal portion of the tibia with additional functional 
loss due to such pain, including during flare-ups, resulting 
in a disability picture more nearly approximating marked 
limitation of motion of the ankle. 

2.  The veteran's service-connected stress periostitis of the 
right tibia is manifested by complaints of pain and 
tenderness at the distal portion of the tibia with additional 
functional loss due to such pain, including during flare-ups, 
resulting in a disability picture more nearly approximating 
marked limitation of motion of the ankle.

3.  The veteran's bilateral flatfoot is a congenital defect 
which has not has been subjected to a superimposed disease or 
injury.

4.  The veteran does not currently suffer from plantar 
periostitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 20 percent 
(but no higher) for stress periostitis left tibia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5022, 5271 (2001).

2.  The criteria for entitlement to a rating of 20 percent 
(but no higher) for stress periostitis right tibia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5022, 5271 (2001).

3.  Bilateral flatfoot was not incurred in or aggravated by 
the veteran's active duty service, nor is the veteran's 
bilateral flatfoot proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

4.  Plantar periostitis was not incurred in or aggravated by 
the veteran's active duty service, nor is plantar periostitis 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decisions, 
statements of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
increased ratings for service-connected stress periostitis of 
the tibias and service connection for bilateral flat foot and 
plantar periostitis.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations, and the Board finds these examinations 
to be adequate.  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Where entitlement to VA 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's stress periostitis of the left and right tibias 
is each currently rated as 10 percent disabling rated under 
Diagnostic Code 5022.  This code contemplates periostitis, 
which is rated on the basis of limitation of motion of the 
affected parts as degenerative arthritis, under Diagnostic 
Code 5003.  Diagnostic Code 5003 provides for rating based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In the present case, service medical records show describe 
the veteran's lower extremity disabilities in terms of the 
medial tibias.  More recent medical evidence shows that the 
current pain and tenderness is present in the medial to 
distal portion of the tibias.  For example, VA examination in 
February 2001 showed tenderness over the medial border of the 
tibia with the worst tenderness over a distance of three 
inches at the junction of the middle and distal one-third of 
each tibia.  While the veteran complained of some right knee 
discomfort over the past year, the examination report clearly 
shows that the area affected is in the lower leg down to the 
ankle.  An October 1997 private medical report is to the 
effect that there was normal range of motion of the knees, 
and subsequent medical records, including VA examinations, do 
not show any significant problems with range of motion of the 
knees.  VA examination in November 1999 showed a symptomatic 
right knee with limitation of function because of pain which 
was mild.  However, reported range of motion of the right 
knee was from 0 degrees to 120 degrees which is only 20 
degrees less than normal.  See 38 C.F.R. § 4.71, Plate II.  
Based on a review of the evidence, the Board believes that in 
applying Diagnostic Code 5003, it is symptomatology relating 
to limitation of the ankle which is most appropriate for 
consideration.  In this regard, the Board also notes that the 
February 2001 VA examiner also commented that at least a 
portion of the veteran's ankle symptoms was related to the 
tibial periostitis.  

Looking to diagnostic criteria for limitation of the ankle, 
the Board notes that Diagnostic Code 5271 provides for a 10 
percent evaluation for moderate limitation of ankle motion, 
and a 20 percent evaluation for marked limitation of ankle 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of motion of the ankle are from zero to 20 degrees 
dorsiflexion and zero to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.  In the present case, it should 
also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Looking to the record, the Board notes that on VA examination 
in February 2001, motion of the ankles was described as 5/10 
on dorsiflexion.  Pain on movement was described as 
bothersome on the right and moderate on the left.  It is 
significant to note here that normal dorsiflexion is to 20 
degrees, it appears that one ankle is limited to 
approximately half of normal and the other to approximately 
one-fourth of normal.  Moreover, consideration must be given 
pain as well as weakness and fatigue, including during flare-
ups.  At the February 2001 examination, the veteran described 
subjective feelings of easy fatigue and weakness.  Such 
symptomatology was also noted on VA examination in November 
1999, and the examiner at that time commented that the 
limitation of function because of pain was moderate to severe 
and limitation of function due to weakness was mild to 
moderate.  At a December 1996 personal hearing, the veteran 
also complained of a throbbing pain which increased with 
standing.  The veteran has essentially reiterated such 
complaints of pain to private and VA medical examiners over 
the past several years, and the Board therefore finds that 
the veteran's assertions in this regard are consistent and 
credible.  

After considering the evidence of additional functional loss 
due to pain, weakness and fatigue, the Board believes that 
the limitation of motion of the ankles should be viewed as 
more nearly approximating marked limitation of motion so as 
to warrant assignment of a 20 percent rating under Diagnostic 
Code 5271.  38 C.F.R. § 4.7.  While there does not appear to 
be any significant limitation of plantar flexion of the 
ankles, the limitation of dorsiflexion to half or less, and 
perhaps even more loss due to pain, weakness and fatigue, 
persuades the Board that the overall disability of the ankles 
in regard to loss of motion should be viewed as marked.  
Accordingly, entitlement to a 20 percent rating for stress 
periostitis of the left tibia and a 20 percent rating for 
stress periostitis of the right tibia is warranted.  

A 20 percent rating under Code 5271 is the highest available 
under that Code, and no other diagnostic criteria offering a 
higher rating appears to be applicable.  As noted earlier, 
the service-connected disabilities at issue clearly affect 
the ankles more than the knees.  At any rate, there is no 
showing of limitation of motion of the knees to warrant even 
a 10 percent rating under Codes 5260 and/or 5261 which call 
for flexion limited to 45 degrees or extension limited to 10 
degrees.  As noted earlier, medical examinations show only 
minimal limitation of motion of the knees, even when 
additional functional loss is considered.  There is therefore 
no benefit to the veteran by applying Codes 5260, 5261. 

It would appear that the veteran's stress periostitis of the 
tibias may also potentially be rated under Diagnostic Code 
5262 which provides for ratings based on impairment of the 
tibia and fibula manifested by malunion or nonunion with 
resulting knee or ankle disability.  However, there is no 
evidence of malunion or nonunion of the tibia.  X-ray 
examination of both legs in November 1999 showed no evidence 
of a fracture, subluxation or arthritic change.  The Board 
therefore finds that application of Diagnostic Code 5262 is 
not appropriate in the present case. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to these claims.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that either of these service-connected 
disabilities results in a marked interference with employment 
or frequent periods of hospitalization.  Under these 
circumstances, the Board finds that application of the 
regular rating schedule standards has not been rendered 
impractical.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a more favorable 
decision than rendered herein.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Bilateral Flat Foot

The veteran contends that his bilateral flat foot is caused 
or aggravated by his service-connected stress periostitis of 
the tibias and that service connection should therefore be 
awarded pursuant to 38 C.F.R. § 3.310(a).  However, after 
reviewing the evidence of record, the Board is compelled to 
conclude that service connection is not warranted for the 
veteran's bilateral flat foot, as it is a congenital or 
developmental defect.  As noted, under 38 C.F.R. § 3.303(c), 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  The 
Board also notes that 38 C.F.R. § 4.57 provides that it is 
essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired conditions.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is a congenital abnormality which 
is not compensable.

In November 2001, the RO determined that the veteran's 
bilateral flat foot was a congenital or developmental defect.  
This determination was based on a private medical record from 
C. Hepford, D.P.M., and a February 2001 VA examination 
report.  In the October 1997 private medical record, Dr. 
Hepford reported that the veteran had a congenital flat foot 
condition.  The February 2001 VA examination report then 
shows that a VA examiner specifically found that the 
veteran's pes planus was a congenital problem.  Based on the 
foregoing, the Board agrees with the RO and finds that the 
veteran's bilateral flatfoot is a congenital defect.

The Board next turns to the possibility that the veteran may 
have aggravated his bilateral flat foot during his military 
service, and that service connection is therefore warranted 
under VAOPGCPREC 82-90 (July 18, 1990).  Significantly, 
however, while this VA General Counsel opinion provides 
authority to grant service connection for the aggravation of 
a preexisting familial or hereditary disease, that opinion 
does not lift the regulatory bar precluding grants of service 
connection for congenial or developmental defects.  As 
38 C.F.R. §§ 3.303(c) and 4.9 clearly provide that service 
connection may not be granted for congenital defects, the 
Board finds that service connection for aggravation of the 
veteran's bilateral flat foot is barred as a matter of law.

The Board notes that, although a congenital or developmental 
defect is not a disease or injury within the meaning of 
legislation applicable to service connection, service 
connection may be granted if during military service the 
defect is subject to superimposed disease or injury.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 
82-90 (July 18, 1990).  However, the evidence is totally 
devoid of any report or clinical finding that the veteran's 
bilateral flat foot has been subjected to a superimposed 
disease or injury.  Instead, the February 2001 VA examination 
report shows that the examiner specifically found that the 
severity of the veteran's bilateral flat foot would have been 
the same even had he not been in the military or experienced 
any other symptoms.

In summary, the medical evidence shows that the veteran's 
bilateral flatfoot is a congenital defect.  While the veteran 
may feel otherwise, it is a medical determination which only 
medically trained individuals are competent to make. Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Further, there is no 
competent evidence establishing that his bilateral flat foot 
has been subjected to a superimposed disease or injury.  
Consequently, his claim of service connection for bilateral 
flat foot is denied.  With regard to this issue, there is not 
such a balance of the positive evidence with the negative 
evidence to warrant a favorable determination.  38 U.S.C.A. 
§ 5107(b).

Plantar Periostitis

The veteran also contends that his plantar periostitis is 
caused or aggravated by his service-connected stress 
periostitis of the tibias and that service connection should 
therefore be awarded pursuant to 38 C.F.R. § 3.310(a).  Yet, 
after reviewing the evidence of record, the Board is 
compelled to conclude that service connection for plantar 
periostitis is not warranted as the clear preponderance of 
the competent evidence is against a finding that the veteran 
currently suffers from plantar periostitis.

While service medical records show that the veteran was 
diagnosed as having periostitis, they are devoid of any 
report or clinical finding that he had plantar periostitis.  
As such, they do not establish that he was treated for this 
disability during his military service.

The Board finds that what is of greatest significance in 
adjudicating this issue is the fact that the veteran's post-
service medical records are negative for any report or 
clinical finding that he has plantar periostitis.  Instead, 
the February 2001 VA examination report shows that the 
examiner specifically found that the veteran did not have 
periostitis of the feet.  As the evidence of record fails to 
show that the veteran currently has plantar periostitis, his 
claim of service connection for plantar periostitis must be 
denied.  In order to grant service under any theory, there 
must be competent evidence of current disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).


ORDER

Entitlement to a rating of 20 percent (but no higher) for 
stress periostitis left tibia is warranted.  Entitlement to a 
rating of 20 percent (but no higher) for stress periostitis 
right tibia is warranted.  The appeal is granted to this 
extent. 

Entitlement to service connection for bilateral flat foot is 
not warranted.  Entitlement to service connection for plantar 
periostitis is not warranted.  The appeal is denied to this 
extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

